DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 
Claim Status
	Claims 31, 33-40, 42-48, 50-52, and 54 are allowed.
	Claims 1-30, 32, 41, 49, and 53 have been cancelled.
	Claim 54 is newly added.

Drawings
	The replacement Drawings submitted to the Office on 20 April 2017 have been accepted.

Terminal Disclaimer
The terminal disclaimer filed on 14 April 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patents 9,087,147; 9,399,200; 9,613,186; and 9,785,743 has been reviewed and is accepted.  The terminal disclaimer has been recorded, as was noted in the Non-final Office Action dated 13 May 2021.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 31, 33-40, 42-48, 50-52, and 54 are allowed for the reasons of record and in view of the Interview conducted on 9 August 2021 and in view of further consideration of the prior art to Lavi and Sankaran.  Further with respect to Sankaran and Lavi, it is agreed that the prior art does not teach or fairly suggest steps whereby generation of a second three-dimensional model by modifying the first three-dimensional model includes generation of the potential treatment as a completely new lumen or passage and then determining blood flow rates at said point in the second three-dimensional model, as instantly claimed.
With respect to 35 USC 101, the claims herein are not deemed to be directed to abstract ideas, as discussed in the Final office action dated 26 August 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Papers related to this application may be submitted to Technical Center 1600 by facsimile transmission.  Papers should be faxed to Technical Center 1600 via the PTO Fax Center.  The faxing of such papers must conform to the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993) (See 37 CFR § 1.6(d)).  The Central Fax Center Number is (571) 273-8300.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lori A. Clow, whose telephone number is (571) 272-0715.  The examiner can normally be reached on Monday-Thursday from 11:00AM to 9:00PM ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.
Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 








/Lori A. Clow/
Primary Patent Examiner
Art Unit 1631